                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

BENJAMIN JOHN RODDEN                                                              PLAINTIFF

v.                               Case No. 3:18-cv-00238-KGB

GREENE COUNTY JAIL, Staff                                                       DEFENDANT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Benjamin John Rodden’s complaint is dismissed without prejudice. The

relief requested is denied.

       It is so adjudged this 24th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
